di
I\

FILED

UNITED sTATEs DISTRICT CoURT MAR it 3 2019

FOR THE DISTRICT OF COLUMBIA clerk u S D
, . . istrict & B '
Courts for the District ofg‘c()r|ii|r]rigi/a

PATRICK sANDERs, )
Plaintiff, §
v. § Civil Action No.` 1118-¢v-01981 (UNA)
ACE TEMPORARIES, er az., §
Defendants. §
MEMoRANDUM oPINIoN

 

This. matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the F ederal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an_ adequate
defense and determine whether the doctrine of res judicata applics. Brown v. Califano', 75
F.R.D.: 497, 498 (D.D.C. 1977). When a “complaint [] contains an untidy assortment of claims
that are neither plainly nor concisely stated, nor meaningfully distinguished from bold

conclusions, sharp harangues and personal comments [,]” it does not fulfill the requirements of

54

Rule 8. Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C. 2017), a]j‘”’d sub nom. Cooper v. D.C., No.
17-7021, 2017 WL 5664737 (D.C. Cir. Nov. l, 2017). The instant complaint falls within this
category.

Plaintiff, a resident of Washington, D.C., Sues Ace Temporaries (located in Arlington,
Virginia), D.A. Foster (located in Sterling, Virginia), and Keystone Freight (located in Columbia,
Maryland). Defendants appear to be plaintiffs current or former employers._ The complaint
contains a wide-array of disparate allegations, including, but not limited to: [sic] “crimes coming
from the employers exchanged words, vandalism at my house and unable to work my way up
since 1999, 2009,” "‘stability and evaluation has been array ricochet and mystery of beyond,”
back and knee injuries, unspecified struggles with unemployment, and backing of his horne
privacy. lt is completely unclear what claims plaintiff is attempting to bring, and what, if
anything, factually connects these allegations to one another or to the named defendants.' He
seeks damages based on estimates of “up to $45,000 or mlore.”

As drafted, the complaint fails to meet the minimum pleading standard set forth in Rule

S(a). Plaintiff also fails to establish entitlement to relief or appropriate jurisdiction Therefore,

this case will be dismissed A separate order accompanies this Memorandum Opinion.

 
   

United tates District ludge

<_/1! .
Date: March , 2019

